Citation Nr: 0825636	
Decision Date: 07/31/08    Archive Date: 08/06/08

DOCKET NO.  06-32 945	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to recognition as the veteran's surviving spouse 
for the purposes of establishing entitlement to Department of 
Veterans Affairs death benefits, or to reinstatement of such 
benefits.


ATTORNEY FOR THE BOARD

Simone Krembs, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1952 to May 1955, 
and from June 1957 to August 1963.  The appellant seeks 
surviving spouse benefits.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a February 2006 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) that denied the 
appellant's claim of entitlement to recognition as the 
veteran's surviving spouse for the purposes of Department of 
Veterans Affairs death benefits, or to reinstatement of such 
benefits.  


FINDINGS OF FACT

1.  The appellant and the veteran were married on April [redacted], 
1971.

2.  The veteran and the appellant did not produce any 
children from their union.

3.  The veteran died on April [redacted], 1972.

4.  The appellant was the lawful spouse of the veteran at the 
time of his death.

5.  Effective April 1, 1972, the appellant was awarded 
nonservice-connected death pension benefits based upon her 
status as the veteran's surviving spouse.  Prior to her 
remarriage, the appellant was not awarded any other 
Department of Veterans Affairs death benefits.

6.  The appellant remarried on May [redacted], 1981.  The license 
associated with that marriage was executed in the State of 
Mississippi.  

7.  On May 18, 1981, the appellant notified VA of her 
remarriage.

8.  The appellant's nonservice-connected death pension 
benefits were terminated effective May 1, 1981, as a result 
of her remarriage, and the termination of her status as the 
veteran's surviving spouse.

9.  The appellant's second marriage was terminated by divorce 
on November [redacted], 1992.

10.  The appellant's second marriage was neither void nor 
voidable under Mississippi State law.


CONCLUSION OF LAW

The criteria for entitlement to recognition as the veteran's 
surviving spouse for the purpose of establishing entitlement 
to VA death benefits, or to reinstatement of such benefits, 
have not been met.  38 U.S.C.A. §§ 101(3), 103, 1102, 1304, 
1541, 5124 (West 2002); 38 C.F.R. §§ 3.1(j), 3.50, 3.52, 
3.53, 3.54, 3.204, 3.205 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA death benefits may be paid to a surviving spouse who was 
married to the veteran:  (1) one year or more prior to the 
veteran's death, or (2) for any period of time if a child was 
born of the marriage, or was born to them before the 
marriage. 38 U.S.C.A. §§ 1102, 1304, 1541 (West 2002); 38 
C.F.R. § 3.54 (2007).

The term surviving spouse means a person of the opposite sex 
who was the spouse of the veteran at the time of the 
veteran's death, and who lived with the veteran continuously 
from the date of marriage to the date of the veteran's death 
(except where there was a separation which was due to the 
misconduct of, or procured by, the veteran without the fault 
of the spouse in the case of temporary separations) and who 
has not remarried or (in cases not involving remarriage) has 
not since the death of the veteran lived with another person 
and held himself or herself out openly to the public to be 
the spouse of such other person.  38 U.S.C.A. § 101(3) (West 
2002); 38 C.F.R. §§ 3.50(b); 3.53 (2007).  An amendment to 
Title 38 of the United States Code, effective January 1, 
2004, added an additional exception to the remarriage bar for 
surviving spouse benefits stating that the remarriage after 
age 57 of the surviving spouse of a veteran shall not bar the 
furnishing of specified benefits, such as DIC, to such person 
as the surviving spouse of the veteran.  Pub. L. No 108-183, 
117 Stat. 2653 (2003) (codified at 38 U.S.C.A. § 
103(d)(2)(B)).  VA's regulations have been amended to reflect 
that statutory change stating that the remarriage of a 
surviving spouse after the age of 57 shall not bar the 
furnishing of benefits relating to DIC compensation under 38 
U.S.C.A. § 1311; 71 Fed. Reg. 29082 (May 19, 2006) (codified 
at 38 C.F.R. § 3.55(a)(10)).  Additionally, the law provides 
that a spouse is a person of the opposite sex who is a 
husband or a wife.  38 U.S.C.A. § 101(31) (West 2002 & Supp. 
2007); 38 C.F.R. § 3.50 (2007).  A wife is a person whose 
marriage to the veteran meets the requirements of 38 C.F.R. 
§ 3.1(j); 3.50(a) (2007).

The requirement that there must be continuous cohabitation 
from the date of marriage to the date of death of the veteran 
will be considered as having been met when the evidence shows 
that any separation was due to the misconduct of, or procured 
by, the veteran without the fault of the surviving spouse.  
Temporary separations which ordinarily occur, including those 
caused for the time being through fault of either party, will 
not break the continuity of the cohabitation.  38 C.F.R. § 
3.53(a) (2007).

For VA benefits purposes, a marriage means a marriage valid 
under the law of the place where the parties resided at the 
time of the marriage, or the law of the place where the 
parties resided when the right to benefits accrued.  
38 C.F.R. § 3.1(j).  

The record reflects that the appellant and the veteran were 
married on April [redacted], 1971.  The veteran died on April [redacted], 
1972.  The veteran and the appellant did not produce any 
children from their union.  At the time of his death, the 
appellant was the lawful spouse of the veteran.  Effective 
April 1, 1972, the appellant was awarded nonservice-connected 
death pension benefits based upon her status as the veteran's 
surviving spouse.  She continued to receive those benefits 
until she was remarried on May [redacted], 1981, when the benefits 
were terminated due to the termination of her status as the 
veteran's surviving spouse at that time.  

A May 1981 marriage license executed in the State of 
Mississippi shows that the appellant remarried on May 12, 
1981.  The appellant duly informed VA of her remarriage that 
same month.  A November 1992 divorce decree shows that the 
appellant was divorced on November [redacted], 1992.  The appellant 
acknowledges that she and her spouse held themselves out to 
the public as man and wife, from the time of their marriage 
in May 1981 until the time of their divorce in November 1992.  
However, she asserts that because she later learned that her 
spouse, [redacted], full legal name was "[redacted]
[redacted]," as demonstrated on his June 1928 birth certificate, 
their May 1981 marriage was invalid and therefore not a bar 
to her recognition by VA as the veteran's surviving spouse.  
She accordingly asserts that she is entitled to legal 
recognition as the veteran's surviving spouse, and, 
concomitantly, to reinstatement of her death pension 
benefits.

The remarriage of a surviving spouse shall not bar the 
furnishing of benefits to such surviving spouse if the 
marriage is void.  38 C.F.R. § 3.55(1)(1)(i).  As the 
appellant's remarriage was conducted by the State of 
Mississippi, the laws of Mississippi govern the issue of 
whether the appellant's remarriage in this case may be 
determined to be void.  38 C.F.R. § 3.1(j).  Under 
Mississippi State law, void marriages include those that are 
either bigamous or incestuous.  Miss. Code Ann. § 93-7-1 
(West 2007).  In this case, however, there is no evidence 
demonstrating that either the appellant or [redacted] were 
married to another person at the time of their marriage to 
each other, and no evidence demonstrating that they bore a 
prohibited familial relationship to each other as 
contemplated by Miss. Code Ann. § 93-7-1.  Accordingly, the 
appellant's marriage to [redacted] may not be determined to 
be void.  

The question, then, is whether the appellant's marriage to 
[redacted] may be voidable based upon the fact that the 
marriage license did not reflect [redacted] full legal 
name, and the fact that as the spouse of [redacted], the 
appellant never took [redacted] full name as her own.  
Under Mississippi State law, a marriage is voidable if, at 
the time of the marriage ceremony, any of the following 
existed:  (a) incurable impotency; (b) insanity or idiocy of 
either or both parties; (c) failure to comply with the 
provisions of sections 93-1-5 to 93-1-9 when any marriage 
affected by such failure has not been followed by 
cohabitation; or, in the absence of ratification:  (d) when 
either of the parties to a marriage is incapable, from want 
of age or understanding, of consenting to any marriage, or is 
incapable from physical causes of entering into the marriage 
state, or where the consent of either party was obtained by 
force or fraud, the marriage will be void from the time its 
nullity shall be declared by a court of competent 
jurisdiction; and (e) pregnancy of the wife by another 
person, if the husband did not know of such pregnancy.  Miss. 
Code Ann. § 93-7-3 (West 2007).  

As the appellant has not alleged that her marriage to [redacted]
[redacted] was voidable on the basis of incurable impotency, 
insanity or idiocy, lack of informed consent, or unknown 
pregnancy, the provisions pertaining to voiding the marriage 
on those grounds do not apply.  The remaining applicable 
provision is failure to comply with the provisions of 
sections 93-1-5 to 93-1-9 when any marriage affected by such 
failure has not been followed by cohabitation.  Miss. Code 
Ann. § 93-7-3.  The relevant Mississippi Code provision 
pertaining to conditions precedent to issuance of the 
marriage license, and the penalty for noncompliance provides 
that "parties desiring a marriage license shall make 
application therefor in writing.  Said application 
shall...include the names, ages and addresses of the parties 
applying."  Miss. Code Ann. § 93-1-5.  The appellant argues 
that because the full legal name of [redacted] was not 
listed on the marriage license or the application therefore, 
the marriage was invalid.  Significantly, however, the 
failure to comply with the provisions of § 93-1-5 shall not 
affect the validity of any marriage duly solemnized, provided 
that the failure to comply with the provisions of § 93-1-5 is 
followed by the cohabitation of the married couple.  Miss. 
Code Ann. § 93-1-9.  The record in this case clearly reflects 
that the appellant's marriage to [redacted] was solemnized, 
and the appellant has not disputed that she cohabited with 
[redacted] as his spouse.  Therefore, the fact that [redacted] 
[redacted] full legal name was not listed on the marriage license 
does not affect the validity of the marriage because the 
appellant and [redacted] cohabited as a married couple 
following the solemnization of the marriage.  Miss. Code Ann. 
§ 93-1-9.  Because the validity of the appellant's marriage 
to [redacted] is not in question under Mississippi State 
law, her remarriage may not be found to be voidable.  Even if 
in this case the appellant's remarriage was found to be 
voidable, however, the marriage has not been voided or 
annulled by any court of law having the authority to render 
annulment decrees.  38 C.F.R. § 3.55(a)(1)(ii).  Accordingly, 
it may not be found that the appellant did not remarry 
following the death of the veteran, and the appellant is 
therefore not entitled to legal recognition as the veteran's 
surviving spouse on the basis of a void remarriage, or to any 
death benefits flowing from such legal recognition.

Having determined that the appellant's remarriage was not 
voidable prior to her divorce in November 1992, the next 
question before the Board is whether the appellant's 
remarriage is a bar to reinstatement of her VA death pension 
benefits.

The remarriage of a surviving spouse terminated prior to 
November 1, 1990, or terminated by legal proceedings 
commenced prior to November 1, 1990, by an individual who, 
but for the remarriage would be considered the surviving 
spouse, shall not bar the furnishing of benefits to such 
surviving spouse provided that the marriage has been (i) 
terminated by death, or (ii) has been dissolved by a court 
with basic authority to render divorce decrees.  38 C.F.R. 
§ 3.55(a)(2).  In this case, the appellant's remarriage was 
terminated by divorce in November 1992, two years after the 
exception provided for by this section.  Additionally, there 
is no evidence demonstrating that the divorce proceedings 
were commenced prior to November 1, 1990, by the appellant.  
Accordingly, the appellant is not entitled to the 
reinstatement of death pension benefits on this basis.

In this case, the appellant's remarriage in 1981 ended her 
status as the surviving spouse of the veteran, terminating 
her eligibility for death pension benefits which she had been 
awarded due to the death of the veteran in 1972.  She 
contends that the termination of her remarriage by divorce in 
November 1992 should permit reinstatement of her eligibility 
for death pension benefits.  However, the provisions 
governing the reinstatement of benefits eligibility based 
upon terminated marital relationships do not apply in cases 
involving death pension.

The surviving spouse of a veteran who has remarried may 
obtain restored eligibility for certain benefits if the 
remarriage has been terminated by divorce.  The benefits 
eligible for reinstatement specifically include only 
dependency and indemnity compensation (DIC), medical care for 
survivors and dependents of certain veterans, educational 
assistance, and housing loans.  38 U.S.C.A. § 103(d)(2), (5); 
38 C.F.R. § 3.55(a)(3), (4).  Significantly, in this case, 
the appellant has never established entitlement to any of 
those listed benefits, and is therefore not eligible for the 
reinstatement of any benefits.  The record reflects that 
although the appellant was awarded nonservice-connected 
pension benefits following the veteran's death in July 1972, 
she was denied entitlement to DIC benefits in July 1972, 
prior to her remarriage.

The Board has carefully reviewed the evidence of record in 
this case and finds that reinstatement of death pension 
benefits is legally precluded.  The regulations are clear and 
unambiguous in providing that the reinstatement of benefits 
following the dissolution of a remarriage is limited to DIC, 
medical care for survivors and dependents of certain 
veterans, educational assistance, and housing loans.  There 
is no provision in law to reinstate death pension benefits 
based on the appellant's 1992 divorce.  Therefore, the Board 
finds the appellant is not entitled to reinstatement of VA 
death pension benefits.
Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2007).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  

Here, the RO sent decisions in February and March of 2006; 
and a statement of the case in October 2006.  These documents 
discussed specific evidence, the particular legal 
requirements applicable to the claim, the evidence 
considered, the pertinent laws and regulations, and the 
reasons for the decisions.  VA made all efforts to notify and 
to assist the appellant with regard to the evidence obtained, 
the evidence needed, the responsibilities of the parties in 
obtaining the evidence, and the general notice of the need 
for any evidence in the appellant's possession.  The Board 
finds that any defect with regard to the timing or content of 
the notice to the appellant is harmless because of the 
thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claim with an adjudication of the claim by the RO 
subsequent to receipt of the required notice.  There has been 
no prejudice to the appellant, and any defect in the timing 
or content of the notices has not affected the fairness of 
the adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (specifically declining to address harmless error 
doctrine); see also Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Thus, VA has satisfied its duty to notify the 
appellant and had satisfied that duty prior to the final 
adjudication in the January 2007 supplemental statement of 
the case.

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  Thus, the Board finds that VA has satisfied both 
the notice and duty to assist provisions of the law.


ORDER

Entitlement to recognition as the veteran's surviving spouse 
for the purposes of establishing entitlement to Department of 
Veterans Affairs death benefits, or to reinstatement of such 
benefits, is denied.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


